Citation Nr: 1311116	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-37 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a stomach condition.

3.  Entitlement to a compensable rating for service connected bilateral plantar fasciitis (foot condition).

4.  Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1991 to June 1991, July 2004 to January 2006, and June 2007 to May 2008.  

Additionally, in a February 2013 phone call the Veteran reported she is currently on active duty and has been since August 2009.  There is no indication of additional records pertinent to the claims before the Board at this time. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
	
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran currently has, or had at any point during the period on appeal, a hearing disability, as this time.

2.  The evidence does not establish that the Veteran currently has, or had at any point during the period on appeal, a chronic stomach condition, at this time.

3.  The evidence of record fails to show that the Veteran has experienced a moderate foot condition with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilaterally or unilaterally at any point during the period on appeal.
CONCLUSIONS OF LAW

1.  Criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Criteria for service connection for a stomach condition have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Criteria for a compensable rating for a foot condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5276-5299.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is an usual situation in the Veteran appears to now be on active service.  The Board does not believe that delaying the adjudication of this case until the Veteran/servicemen leaves service is appropriate (we do not know how long that will be).  However, this decision would only impacts the state of facts as they exists at this time. 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensioneural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In April 2008 the Veteran filed a claim seeking service connection for hearing loss, residuals of a stomach injury, and hemorrhoids.  The Board will first turn to a discussion of the Veteran's alleged hearing loss.

Hearing Loss

The Veteran is seeking service connection for hearing loss.  Service treatment records were reviewed, but fail to describe any complaints of hearing difficulty while the Veteran was in service.  However, she was provided with audiometric testing on several occasions, the first at enlistment in November 1990.  Her ears were found to be normal upon examination, and she was rated 'H1' on the PULHES physical profile.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
5
5

Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the audiometric testing from November 1990 establishes that the Veteran had normal hearing when she first entered active duty.  The records do not reflect additional audiometric during this period of active service, which ended in June 1991. 

In July 2004 the Veteran re-entered active duty.  Audiometric testing was conducted and the relevant results are summarized in the chart below.  It was noted the Veteran was routinely exposed to noise, but she was found to be 'H1' on the PULHES physical profile.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
5
10
5
15

As such, audiometric testing establishes that the Veteran still had normal hearing when she re-entered active duty.  Additional audiometric testing was performed shortly before the Veteran re-separated from active duty in January 2006.  The relevant results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
15
15
5
5

This testing establishes the Veteran had normal hearing when she separated from active duty for the second time.  

The Veteran was provided with a general VA examination in March 2006.  At this time the examiner noted the Veteran had no hearing complaint so no audiometric testing was conducted.

Service treatment records include additional audiometric testing in August 2006, while the Veteran was not on active duty, but still a reservist.  The relevant results are summarized in the chart below and reflect the Veteran had normal hearing.






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
10
10
5
15

The Veteran again returned to active duty from June 2009 through May 2008.  During this period additional audiometric testing was performed in March 2008.  The relevant results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
10
-5
20
LEFT
5
0
5
5
15

This testing reveals the Veteran's hearing was still within the normal range.  Hensley, 5 Vet. App. at 157.  As such, while the results from the audiometric tests during the Veteran's first three periods of active duty service revealed some variation in hearing acuity none of these tests established that the Veteran had a disabling hearing loss for VA purposes while in service.  See 38 C.F.R. § 3.385.

The Veteran filed her claim seeking service connection in April 2008.  The following month, in May 2008, she was provided with a VA examination.  The Veteran reported feeling her hearing was decreased, and she first noticed the problem about 18 months ago.  The examiner noted she had no history of noise exposure before the military, and no occupational or recreational noise exposure; however she was exposed to helicopters and jet engines during service.  The examiner performed audiometric testing and the relevant results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
5
5
5
10

The examiner also performed the Maryland CNC word discrimination testing and the Veteran scored 98 percent in both ears.  The examiner opined that the Veteran's hearing was within normal limits in both ears.

As such, the Board has reviewed all the medical evidence of record, but no evidence establishes that the Veteran has a disabling hearing loss for VA purposes under 38 C.F.R. § 3.385 at any point during the period on appeal, at this time.  All audiometric testing revealed the Veteran had normal hearing, including the most recent testing from May 2008.  Based on all of the foregoing, the Board finds that the evidence does not establish the Veteran currently has a hearing disability, or that she had a hearing disability at any point during the period on appeal.  Given this conclusion, the criteria for service connection have not been met, and the Veteran's claim for service connection for hearing loss is therefore denied.

Stomach Condition

The Veteran is also seeking service connection for a stomach condition.  Service treatment records were reviewed, and her November 1990 entrance examination indicated the Veteran's abdomen and viscera were normal.  The record does not include any complaints of or treatment for stomach pains during this period of active duty service.

After separating from active duty in June 1991, the Veteran sought treatment for symptoms of a stomach condition, including vomiting and diarrhea, in June 2002.  The treating medical professional found the Veteran had an upper respiratory infection as well as gastritis and prescribed medication and light duty work.  The medical professional also advised the Veteran to return if symptoms didn't improve after two days.  The record does not indicate the Veteran returned, suggesting her temporary stomach condition resolved.

Service treatment records for the Veteran's July 2004 through January 2006 period of active duty do not establish she made any complaint of or received any treatment for a stomach condition during this period.  Additionally, a March 2006 post-service treatment record indicated the Veteran did not have abdominal pain.

The Veteran re-joined active duty again in June 2007.  A service treatment record from one month later indicated no gastrointestinal symptoms.  However, an in-service treatment record from January 2008 reflects the Veteran sought treatment for right lower quadrant abdomen pain.  She denied dysuria, frequency, or urinary urgency.  The treating medical professional recommended the Veteran be evaluated for possible uterine fibroids; however the report from any follow-up was not included in the evidence of record.

In a VA treatment record from April 2008, while still in active duty, the Veteran reported she developed abdominal pain while in Iraq.  She described pain in the right lower quadrant of her abdomen which felt like a BM was painfully moving through her colon, which felt swollen.

In May 2008 the Veteran was provided with a VA examination.  The examiner noted the Veteran's history of right lower quadrant abdominal pain.  She reported this first developed in Feb 2008 and described the pain as a cramping-type discomfort lasting up to one hour two to three times per day.  CT scan of the Veteran's abdomen was performed and the only abnormalities found were related to her fibroid tumors.  The Veteran reported regular bowl habits and no history of peptic ulcer disease or reflux.  The examiner opined the Veteran had uterine fibroids, but made no separate diagnosis regarding the Veteran's stomach pain.  Additional medical records establish that later that month the Veteran had a hysterectomy.

In October 2008 the Veteran reported experiencing the same mildly tender right lower quadrant pain that was present before her hysterectomy.  She reported this pain had previously been attributed to her uterus, but still persisted.  She described the pain as a dull ache.  The nurse practioner noted the Veteran had abdominal pain post hysterectomy, but provided no opinion as to the etiology of her pain.

In her September 2009 written statement to the VA the Veteran asserted her stomach condition had not improved since her tumors were removed.  However, in a VA treatment record from that same month the Veteran denied experiencing abdominal pain to her treating medical professional.

The Board has reviewed and considered all evidence contained in the record but finds at no point during the period on appeal was the Veteran diagnosed with a chronic stomach condition.  The Board notes the Veteran experienced an ongoing cramping pain her in the lower right quadrant of her stomach on several occasions during and after her active military service.  The Board also notes that as a lay person, the Veteran is considered to be competent to report what comes to her through her senses, such as experiencing stomach pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  Since the medical evidence of record does not include a diagnosis for a stomach condition at any point during the period on appeal but only the symptom of pain, the Veteran has not established she has a current chronic stomach condition or a disability that has caused the stomach pain.  As such, her claim for service connection for a stomach condition is denied at this time.

Compensable Rating for Bilateral Foot Condition

In addition to her claims for service connection, the Veteran also filed a claim seeking a compensable rating for her service-connected bilateral plantar fasciitis (foot condition).  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran was granted service connection for bilateral plantar fasciitis by a May 2006 rating decision and granted a noncompensable rating effective January 2006.  The RO noted the Veteran's condition of bilateral plantar fasciitis is not specifically listed in the rating schedule and is therefore rated analogous to flatfoot.  38 C.F.R. § 4.71a Diagnostic Code 5299-5279.  The Veteran did not appeal this rating decision.  In April 2008 the Veteran filed a new claim asserting her foot condition had gotten worse.  As such all evidence from one year before the filing of her current claim will be considered.

Under the analogous rating a noncompensable rating is assigned when the Veteran has mild symptoms which are relieved by built-up shoes or arch support.  A 10 percent rating is assigned when the Veteran has a moderate condition; when weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.

A 20 percent rating is assigned when the Veteran has a unilateral severe condition; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is assigned when the Veteran has the severe condition, as described by the criteria for a 20 percent rating, in both feet.  

A 30 percent rating is also assigned when the Veteran has a unilateral pronounced condition; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is assigned when the Veteran has a pronounced condition, as described by the discussed criteria, in both feet.

In July 2007 the Veteran was seen by the VA for a follow-up for her bilateral foot pain.  She reported that she injured her left foot during training in 2004 and was prescribed orthotics before she was deployed.  She reported pain while wearing combat boots, but with her orthotics she has total relief in her right foot, though her left foot was still painful.  The Veteran reported taking Motrin daily for pain relief.  The physician placed the Veteran on light duty and instructed no running or marching due to severe foot problems.

VA nurse practioner in April 2008 noted the Veteran's feet were painful with active range of motion.  Upon examination no gross abnormalities were noted.  The Veteran was referred for a podiatry evaluation.  Later that month the Veteran returned to the VA.  The Veteran reported experiencing pain which was 10 out of 10 in her left foot.  She reported her pain was caused or increased by walking, and she treats her pain by taking motrin twice a day.

Later in April 2008 the Veteran was seen for a podiatry consult.  The podiatrist noted the Veteran presented with chronic plantar fasciitis bilaterally and had received no relief from past treatment.  Upon examination the podiatrist found the Veteran had tight plantar fascial bands bilaterally, but retained good range of motion in both feet.  The physician noted no increase in temperature or swelling, but tenderness in the arches bilaterally.  The podiatrist opined the Veteran had plantar fasciitis bilaterally, gave the Veteran analgesic balm to apply as needed, and placed her on an exercise regimen.

In May 2008 the Veteran was provided a VA examination for her foot condition.  The examiner was not able to review the Veteran's c-file, but he received a history from the Veteran consistent with the record.  She reported previous treatment of motrin and insole support which improved her condition, but she continued to experience pain.  The Veteran described the pain as dull, aching with occasional sharp, shooting pain mainly along the insole of the left foot.  Pain flare-ups occur daily and are provoked by long walking and standing.  During a flare-up her pain can reach 8 out of 10.  The Veteran reported the pain in her feet interfered with her work at times, but did not incapacitate her from work.  The examiner noted the Veteran was able to don and doff her shoes and shoes for examination.  The examiner also observed no unusual wear on the shoes she wore to the examination.  

The examiner then personally examined the Veteran.  She experienced some difficulty walking on her toes and heels, and the examiner noted a slight limp in favor of the left foot.  He noted decreased longitudinal arch on both feet, but more pronounced on the left.  The Veteran did not experience painful motion, but she did experienced tenderness along the plantar fascia of the left foot.  Strength was within normal limits.  The examiner also noted no evidence of unusual wear of the shoes the Veteran wore to the examination, and no evidence of valgus deformity or malalignment of the foot.  The examiner also indicated no pain with manipulation of the feet.  X-ray revealed normal feet bilaterally.  The examiner opined the Veteran has mild pes planus and left plantar fasciitis, mild degree, providing evidence against this claim.

In July 2008 the Veteran returned to the VA.  She reported intermittent chronic pain in her left foot, and reported her current pain was 9 out of 10.  The Veteran was referred to a podiatrist.  The podiatrist noted slight swelling in the ankles and tight plantar fascial bands bilaterally, but both were worse in the left foot.  He also found decreased range of motion both active and passive, as well as pain upon palpation of fascial bands.  He also noted the Veteran had depressed medial longitudinal arches bilaterally.  The podiatrist diagnosed chronic plantar fasciitis and ordered custom orthopedics and night splints for the Veteran.  He also instructed she continue her exercise regiment.

The Veteran returned to the VA podiatrist in January 2009 for a follow-up.  The podiatrist noted no increase in temperature or swelling and negative pain arches.  He assessed chronic fasciitis and instructed the Veteran to continue with her exercise program.

The Veteran returned in August 2009 for another follow up on her foot condition.  The podiatrist recapped the Veteran's history of treatment consistent with the record.  She noted the Veteran was not wearing her custom shoe inserts to today's appointment.  The podiatrist found the Veteran was tender to palpation on the plantar medial aspect of her left heel just distal to the insertion of the plantar fascia on that side.  He opined the Veteran's condition was well controlled on ibuprofen, but noted she had been through most all conservative treatment.  He noted the Veteran was content for now, but surgery may be an opinion in the future.

In her September 2009 written substantive appeal the Veteran asserted the foot doctor at the VA told her she needed surgery because treatment wasn't improving her left foot, but that surgery probably wouldn't fix her condition.

In December 2010 the Veteran was provided with another VA examination of her foot condition.  The examiner was again not able to review the Veteran's claims file, but received a history from the Veteran consistent with the record.  The Veteran described the pain in her right foot as 3 out of 10 with some swelling at times.  The examiner noted the right foot had no redness, fatigability, or lack of endurance.  The Veteran reported mortrin, muscle rub, and epsom salt were all helpful treatments.

The Veteran described her left foot as more bothersome, with more swelling and pain an 8 out of 10.  The Veteran described pain flare-ups in her left foot nearly daily, triggered by running or being on her feet.  The examiner noted her pain was predominantly at the metatarsal head of her left foot, with slight discomfort at the heel of the left foot, and minimal tenderness overlying the achilles tendon of the left foot. The Veteran does not use cane, crutches, or corrective shoes for her condition, but she does wear shoe inserts.

Upon examination the examiner noted the Veteran's gait was normal with no evidence of unusual wear on her shoes.  The examiner found no deformity of her feet.  He also found the non-weight bearing alignment of the achilles tendon was normal and no change with weight bearing.  The examiner found no malaignment of the feet, and longitudinal arches appears normal bilaterally.  X-rays taken the same day revealed no foot abnormalities bilaterally.  Overall the examiner opined no abnormalities were seen on either foot in diagnostic and clinical testing.  He opined the Veteran had bilateral plantar fasciitis, left more so than right foot.  The examiner also opined her foot condition had no effect on her activities of daily living, or her job as a casino worker, providing highly probative evidence against this claim.

The Board has reviewed and considered all evidence of record and finds the Veteran's current noncompensable rating continues to be warranted at this time.  The medical evidence of record does not establish that the Veteran's condition has worsened, but rather has consistently described the Veteran's condition as, for the most part, mild.  The VA treating physician has opined the Veteran's condition was largely resolved with her costume shoe inserts, the criteria contemplated by a noncompensable rating.  Treatment records as recent as August 2009 find her condition was well controlled.

The May 2008 VA examiner explicitly found the Veteran had a mild foot condition, which correlates with a noncompensable rating for a mild condition under the rating criteria.  This examiner also specifically noted that the Veteran did not meet several of the criteria for the next higher rating, 10 percent, including no malalignment of the foot and no pain with manipulation.  Therefore the Board finds this examination supports that the Veteran experienced only a mild condition at this time, and therefore a noncompensable rating is warranted.  

These findings are further supported by the more recent VA examination from December 2010.  The examiner described the Veteran's condition as slight discomfort at the left heel and minimal tenderness of the left achilles tendon.  These limiting words suggest a mild condition, not a moderate condition as contemplated by a compensable rating.  This more recent examiner also found no malaignment of the foot, and longitudinal arches normal bilaterally.  The report of this examination fails to suggest the Veteran experienced the symptoms of a compensable rating including inward bowing of the tendo ahcillis or pain on manipulation.  As such, the Board finds this examination supports the Veteran continued to experience only a mild condition.

While the Board notes evidence in this case which supports this claim, the best evidence in the case, the most detailed and comprehensive evaluations of this disability, provide highly probative evidence against this claim, outweighing the Veteran's statements regarding the extent of her problem with this disability, at this time. 

As such, the evidence of record suggests the Veteran has continued to experience only a mild foot condition throughout the entire period on appeal, and fails to suggest she has a moderate condition.  Therefore, the Board finds a noncompensable rating is appropriate throughout the period on appeal, and the Veteran's claim for an increased rating for her service connected bilateral foot condition is denied.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the evidence does not show that the Veteran has experienced functional limitation from factors such as pain.  The examiner from December 2010 found the Veteran walked with a normal gait and specifically found there was no additional limitation of motion or function impairment during a pain flare-up that was not addressed in his report.  Therefore, the Veteran's pain did not cause additional function loss more than is contemplated by the current noncompensable rating.  As such, the evidence does not show the Veteran has experienced functional limitation from factors such as pain that would support a compensable rating.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case the Veteran's primary complaints are pain and wearing custom shoe inserts, both of which are specifically contemplated by the analogous rating criteria.  As such, the schedular rating criteria reasonable described the Veteran's disability level, and no referral for extraschedular consideration is required.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case there is no suggestion the Veteran is unemployable.  She is currently serving on active duty, and before her most recent deployment was employed as a casino worker.  Furthermore, the VA examiner opined the Veteran's foot condition has no impact on her daily life activities, including her work.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected bilateral foot condition.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in May 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability.  Furthermore, the Veteran has not voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Again, this is an usual situation in the Veteran appears to now be on active service.  This decision would only impacts the state of facts as they exists at this time.  Additional evidence from this point forward may provide a basis to reopen and grant the claims cited above.  

ORDER

The Veteran's claim for service connection for hearing loss is denied.

The Veteran's claim for service connection for a stomach condition is denied.

The Veteran's claim for a compensable rating for service connected bilateral foot condition is denied.
REMAND

In the Veteran's April 2008 claim she also sought service connection for hemorrhoids.  The November 1990 report of medical examination upon her entrance to active duty found her anus and rectum, which includes hemorrhoids, to be in normal condition.  As such, the Veteran is presumed to be in sound condition upon her initial entry into active duty.  38 U.S.C.A. § 1111.  Service treatment records for this period of active duty, ending in June 1991, were reviewed and fail to establish the Veteran made any complaint of or sought any treatment for hemorrhoids.  

The Veteran re-entered service in July 2004 and served until January 2006.  Similarly, service treatment records do not reflect any complaint of or treatment for hemorrhoids during this period.

Treatment records between periods of active duty reveal that in April 2006 the Veteran reported a history of periodic constipation and hemorrhoids, but was not experiencing nausea, vomiting, or abdominal pain at the time.

As mentioned above, the Veteran was provided with a general VA examination in March 2006.  The examiner noted that the Veteran reported some problems with hemorrhoids in the past, including bright red blood streaking with mucus on the outside.  She reported that on at least one occasion, she believed in October 2005, she was treated for active hemorrhoids while on active duty.  She reported she was placed on suppository and her symptoms subsequently resolved.  The Veteran reported she was not currently having hemorrhoid symptoms.  The Veteran continued to state that she remembered having problems with hemorrhoids dating back at least twelve years ago to the birth of her child in 1994 (between her first and second periods of active duty).  Upon examination the examiner found her abdomen was soft without tenderness or masses and bowel sounds were normal with no hernia.  The examiner noted that the Veteran failed to report for her scheduled rectal exam that same month.  The examiner opined the Veteran had hemorrhoids which pre-dated her military active duty, and indicated she was currently asymptomatic.

Report of a medical examination from August 2006, while the Veteran was not on active duty, noted she had hemorrhoids and suggested she follow up with the VA regarding this condition.

In June 2007 the Veteran re-entered military service.  Service treatment records from January 2008 show the Veteran sought treatment for hemorrhoid pain which had been ongoing for the past five days and worsening each day.  Veteran stated she had experienced this condition before "but it was years ago."  The Veteran described her pain was 8 out of 10 and it hurt to sit.  The medical professional opined the Veteran had external hemorrhoids and gave the Veteran Metamucil, Motrin, a laxative, and an ointment, as well as advised the Veteran to eat a diet high in fiber.  The Veteran was also given a trial of suppositories.  Therefore, this record suggests the Veteran experienced a flare-up of hemorrhoid symptoms while on active duty.

In April 2008, while still on active duty, the Veteran was treated by the VA.  She reported having abdominal pain while deployed to Iraq, but endometrial biopsy was conducted to check for hemorrhoids and returned a negative result.

In May 2008 the Veteran was provided with a VA examination.  The Veteran again reported developing hemorrhoids in 2005 while on active duty in Bagdad.  She reported treating periods of subsequent flare-ups with rectal suppositories and Preparation H.  She reported two to three flare-ups during the past year, the most recent occurring last week and lasting for a couple of days.  The Veteran denied several symptoms of hemorrhoids, including constipation and diarrhea, but described firm, hard, narrow stools.  The Veteran also denied being incapacitated at any time by her hemorrhoids.  The examiner noted a large hemorrhoid tag at 12 o'clock.  After examination the examined opined the Veteran has normal rectal tone and no internal hemorrhoids, however he did find external hemorrhoids.  He also opined that the Veteran does not have any limitation on her day-to-day activities.  

Post-service treatment records from October 2008 reflect a history of hemorrhoids.  Records from September 2009 reflect the Veteran was not experiencing nausea, vomiting, abdominal pain, or blood in stool.

As such, the evidence of record establishes that the Veteran has a history of hemorrhoids and continues to experience flare-ups, as recently as May 2008.  The record also suggests that the Veteran began experiencing hemorrhoids between periods of active duty.  This assertion is supported by the Veteran's own statement that her hemorrhoids developed around the birth of her child in 1994, as well as the opinion of a VA examiner in March 2006 who opined her hemorrhoids pre-dated her active duty.  However, neither this examiner nor the examiner in May 2008 addressed whether her hemorrhoid condition was aggravated by any of her periods of active military service.  A nexus medical opinion which does not address all theories of entitlement, including aggravation, is inadequate on its face.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, an additional medical nexus opinion is needed to address whether the Veteran's hemorrhoids condition was aggravated by her military service (even at this time).

Additionally, the Board notes the Veteran has currently returned to active duty service.  In order to efficiently adjudicate her appeal, the Board requests the Veteran send records of any treatment for hemorrhoids she has received during her current period of active service to the RO as they occur for consideration on remand.  All service treatment records from this new period of current active service should be submitted by the Veteran in order to insure that the VA has a complete record of treatment for both this claim and any future claim submitted.  The Veteran should clearly indicate to the RO when her service ends. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the May 2008 VA examination, or if he is unavailable, to another examiner.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current hemorrhoid condition either began during, or was aggravated by, her active military service.  In doing so, the examiner should specifically address the Veteran's own statements that her hemorrhoids began in approximately 1994, as well as treatment records from each of the Veteran's four periods of active military service and that it appears she is current on active service. 

2.  Then readjudicate the appeal.  If the claims remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


